May.es, J*.,
delivered the following concurring opinion in response to the suggestion of error, concurring in the result only.
My view of the law applicable to this case is found in the original opinion. I do not think the suggestion of error ought to be sustained in any particular. The majority opinion makes *287the same disposition of the particular ease as was made by the original opinion, and in so far as it does that I concur in the result, but not 'in the reason assigned for the reversal. Under sec. 17 of Constitution of this state, and adhering to the former construction of this section of the Constitution as announced by tbis court, it is my view that it must be held that a ■street railway imposes an additional burden on tbe streets to tbe extent of enabling any abutting property owner damaged thereby to recover such damage as be may sustain.
Tbe original opinion is directed to be set out in tbe record of tbis case, containing all authorities I rely on.